DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Rejections
After final, filed 06/21/2021, with respect to Application 16/300,583 filed have been fully considered and are persuasive. Claims 3 and 4 overcomes the rejections of record, therefore, the dependents claims relied on upon the independent claims are allowed. Applicant’s amendments have overcome 35 U.S.C. § 112(b) rejections raised in the previous action; therefore the 35 U.S.C. § 112(b) rejections are hereby withdrawn.
Allowable Subject Matter
Claims 3 and 4 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
                                                                                                                                                                                                        /BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664